Citation Nr: 1209307	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-10 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1994 to November 1997.  


This issue comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO found that new and material evidence had not been received to reopen a claim of service connection for disability exhibited by "low back pain."  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

In December 2005, the Veteran filed an application to reopen his claim for service connection for low back disability.  He included a VA Form 21-4142 (authorization and consent to release information) for Dr. L with his claim.  In April 2006, the RO sent a letter to Dr. L. requesting medical records for the Veteran.  

The file shows Dr. L. responded to the request, but sent records for a different patient with a name similar to the Veteran but a different date of birth.  (See May 2006 response from Dr. L.).  These records are still in the file.  

Accordingly, the case is REMANDED for the following action: 

1. Return the clinical records currently in the file to Dr. L.'s office.  With any assistance from the Veteran, re-request records for the Veteran from Dr. L.'s office.  A negative reply from Dr. L.'s office is requested and should be placed in the file.  

2. Only if additional records are received together with positive nexus opinion, the file should be returned to the August 2006 VA examiner for an updated opinion.  Any new opinion should state whether any current lumbar spine disability is as likely as not (50 percent probability or greater) related to the Veteran's active service.  Complete rationale should be given for all opinions expressed.  

3. Re-adjudicate the claim for service connection for a lumbar spine disability.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

